                 Case 1:20-cv-02830-ELH Document 19 Filed 11/04/20 Page 1 of 1



                                     United States District Court
                                        District Of Maryland
     Chambers of                                                                       101 West Lombard Street
Ellen Lipton Hollander                                                                 Baltimore, Maryland 21201
  District Court Judge                                                                       410-962-0742



                                                      November 4, 2020

       LETTER TO COUNSEL

              Re:        Chase Standage v. Kenneth Braithwaite, et al.
                         Civil No.: ELH-20-2830

       Dear Counsel:

              This will confirm the substance of our discussions during the telephone status
       conferences held on November 3 and November 4, 2020.

              First, plaintiff’s counsel shall submit a proposed order to modify and revise the Order
       docketed at ECF 5. The proposed revision would provide for lifting the stay pertaining to
       issuance of the Memorandum Report. It is my understanding that the government agrees either
       to maintain ECF 5 as written, or to rescind ECF 5 in its entirety.

               Second, plaintiff intends to file a second amended complaint. It is due by the close of
       business on Friday, November 6, 2020. In response, the government may file a supplement to its
       motion to dismiss, due by the close of business on November 13, 2020. Plaintiff’s supplemental
       opposition is due by the close of business on November 20, 2020. And, the government’s reply
       is due by the close of business on November 30, 2020.

              Despite the informal nature of this letter, it is an Order of the Court and shall be docketed
       as such.

                                                                    Sincerely,

                                                                       /s/
                                                                    Ellen Lipton Hollander
                                                                    United States District Judge
